      Case 5:20-cv-00238-RH-MJF Document 1 Filed 09/08/20 Page 1 of 13




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        PANAMA CITY DIVISION

LISA McCRARY, an individual,

      Plaintiff,

v.

YORBA CAPITAL MANAGEMENT, LLC,
a California limited liability company, and
DAN PORTILLA, an individual,

     Defendants.
______________________________________/

                                   COMPLAINT

      1.     This action arises from Defendant’s violation of the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692 et seq. (“FDCPA”). The FDCPA was

enacted “to eliminate abusive debt collection practices by debt collectors.” 15

U.S.C. § 1692(e). The statute provides for civil liability for a wide range of

abusive actions, including, but not limited to the false representation of the

character, amount, or legal status of any debt, and the threat to take any action

that cannot legally be taken or that is not intended to be taken. “A single violation

of the Act is sufficient to subject a debt collector to liability under the Act.” Lewis

v. Marinosci Law Grp., P.C., 2013 WL 5789183, at *2 (S.D. Fla. Oct. 29, 2013).

Defendant violated numerous provisions of the FDCPA and caused Plaintiff



                                          1
      Case 5:20-cv-00238-RH-MJF Document 1 Filed 09/08/20 Page 2 of 13




tangible injury while attempting to unlawfully extract payment from Plaintiff for

a debt she does not owe.

                         JURISDICTION AND VENUE

      2.     This Court has subject matter jurisdiction under 28 U.S.C. § 1331

(“The district courts shall have original jurisdiction of all civil actions arising

under the Constitution, laws, or treaties of the United States.”). The FDCPA is a

federal statute.

      3.     Venue is proper in this judicial district because Defendant engaged

in the complained of collection activities in this district. 28 U.S.C. § 1391(b) (“A

civil action may be brought in— (2) a judicial district in which a substantial part

of the events or omissions giving rise to the claim occurred, or a substantial part

of property that is the subject of the action is situated.”).

                                     PARTIES

      4.     Plaintiff, Lisa McCrary (“Plaintiff”, is a natural person and resident

of Panama City Beach, Florida. Panama City Beach is located in Bay County.

      5.     Plaintiff, as further described herein, is a consumer as defined by 15

U.S.C. § 1692a(3).

      6.     Defendant Yorba Capital Management, LLC (“Yorba”) is a

California limited liability company whose principal office is located at 2400 E.

Katella Avenue, Suite 800, Anaheim, California 92806, and whose registered


                                          2
      Case 5:20-cv-00238-RH-MJF Document 1 Filed 09/08/20 Page 3 of 13




agent for service of process is Dan Portilla, 422 S. Forest Avenue, Santa Ana,

California 92703.

      7.     Defendant Dan Portilla (“Portilla”) is an individual believed to reside

at 422 S. Forest Avenue, Santa Ana, California 92703. Portilla is believed to be

both an attorney as well as the effective owner of Yorba.

      8.     At appropriate times herein Defendants Yorba and Portilla are

cumulatively referred to as “Defendants.”

      9.     At all times relevant to this action, Defendant Yorba was the alter ego

of Defendant Portilla, and there exists, and at all times herein mentioned has existed,

a unity of interest and ownership between Defendants Yorba and Portillo such that

any separateness between them has ceased to exist in that Defendant Portilla

completely controlled, dominated, managed, and operated Defendant Yorba to suit

his convenience.

      10.    At all times material to this action, Portilla supervised and oversaw the

day-to-day activities of Defendant Yorba.

      11.    Defendants, through the use of various instrumentalities of interstate

commerce, are engaged in a business the principal purpose of which is the

collection of “debt” as that term is defined by 15 U.S.C. § 1692a(5).




                                          3
      Case 5:20-cv-00238-RH-MJF Document 1 Filed 09/08/20 Page 4 of 13




      12.   Defendants are “debt collectors” as defined by 15 U.S.C. § 1692a(6);

however, neither Defendant is now and has ever been registered with the State of

Florida as a consumer collection agency.

                         FACTUAL ALLEGATIONS

      13.   Approximately one month prior to the filing of this action, Plaintiff

received the first in a series of telephone calls from one or more individuals who

refused to identify the company on whose behalf they were calling.

      14.   Plaintiff is informed and believes that at all relevant times mentioned

herein, the acts of the unidentified callers were performed by an employee, agent,

officer, servant and/or representative of Defendants Yorba and Portilla.

      15.   Each time, the caller demanded payment in the amount of $498.57

for an allegedly delinquent Citibank account which, according to the caller was

more than 7 years delinquent.

      16.   Plaintiff had a Citibank credit card at one time, which she used for

personal, family, or household purposes.

      17.   Citibank, the alleged original creditor in this matter, in a nationwide

bank and major credit card issuer with hundreds of locations in the State of

Florida.




                                        4
      Case 5:20-cv-00238-RH-MJF Document 1 Filed 09/08/20 Page 5 of 13




      18.    In Florida, the statute of limitations for a credit card debt may be as

little as three (3) years, but in no case longer than five (5) years. Peeler v. KVH

Industries, Inc., No. 8: 12-cv-1584-T-33TGW (M.D. Fla. July 25, 2013).

      19.    Plaintiff denied owing the amount demanded and requested

information substantiating the alleged debt. Defendants refused.

      20.    On or about August 18, 2020, during one of the aforementioned

telephone calls, Plaintiff again requested information substantiating the alleged

debt—this time providing Defendants with her email address.

      21.    Defendants responded by sending Plaintiff the attached letter (on

Defendant’s letterhead) and credit card authorization form (“Exhibit A”). At no

time before or since has Plaintiff received any written communication from

Defendant other than Exhibit A.

      22.    The letter threatened that “Yorba Capital Management will legally

pursue this to the fullest extent of the law to collect the balance in full, plus any

additional costs and attorney fees,” stated that upon payment, “Our trade line with

all 3 major credit reporting bureaus will be updated as “PAID IN FULL.” This

statement implied that Defendants are already reporting, unlawfully, the alleged

debt to “all 3 major credit reporting bureaus,” even though the alleged debt, by

Defendant’s own admission, has been delinquent for more than 7 years.




                                         5
      Case 5:20-cv-00238-RH-MJF Document 1 Filed 09/08/20 Page 6 of 13




      23.    On August 28, 2020, Defendants once again called Plaintiff—this

time threatening that if payment was not made within 30 days, “it will go bad”

for Plaintiff and “further action will be taken.”

      24.    These threats, along with the threats made in Exhibit A, compelled

Plaintiff to go the time, effort, and cost of researching the veracity of this matter

– only to find out the debt was not legitimately owed and that Defendant was not

registered as a Consumer Collection Agency in the State of Florida.

      25.    A person may not engage in business in the State of Florida as a

consumer collection agency or continue to do business in the State of Florida as

a consumer collection agency without first registering as such, and thereafter

maintaining a valid registration. See Fla. Stat. § 559.553(1). A violation of state

law may, as is the case here, be a violation of the FDPCA. See LeBlanc v. Unifund

CCR Partners, 601 F.3d 1185, 1192 (11th Cir. 2010) (“[C]ollection activities that

use ‘any false, deceptive, or misleading representation or means,’ . . . under state

law, will also constitute FDCPA violations.”).

      26.    Plaintiff was tangibly injured because she was deprived of the benefit

of the State of Florida’s regulatory review and oversight of consumer collection




                                         6
      Case 5:20-cv-00238-RH-MJF Document 1 Filed 09/08/20 Page 7 of 13




agencies1 because Defendants chose to not register with the State of Florida and

instead operate a criminal enterprise outside the purview of the law2.

      27.    Furthermore, Defendants’ statements, threats, and omissions of law,

as described above, incontrovertibly violate §§ 1692e, 1692e(2)(A), 1692e(5),

and 1692e(10) and caused Plaintiff actual injury— including, but not limited to,

the time, effort, and cost expended investigating Defendants’ claims (only to learn

the alleged debt was barred by the statute of limitations and Defendants were not

legally authorized to collect any alleged debt even if it were within the statute of

limitations), along with the anxiety and fear that normally accompanies false

threats of legal action and damage to one’s credit standing. See Trichell v.

Midland Credit Management, Inc., 964 F.3d 990, 997 (11th Cir. 2020)

(Allegations of either having “made any payments in response to” a challenged

collection letter “or even … wasted time or money in determining whether to do

so” are tangible and otherwise concrete injuries.) (emphasis added).



1
  “The broad basis for the doctrine that contracts of certain unlicensed persons are
unenforceable is that the courts should not lend their aid to the enforcement of
contracts where performance would tend to deprive the public of the benefits of
regulatory measures. Williston on Contracts, § 1765, p. 247.” Cooper v. Paris,
413 So. 2d 772, 773 (Fla. Dist. Ct. App. 1982)
2
  Fla. Stat. § 559.785 Criminal penalty.—It shall be a misdemeanor of the first
degree, punishable as provided in s. 775.082 or s. 775.083, for any person not
exempt from registering as provided in this part to engage in collecting consumer
debts in this state without first registering with the office, or to register or attempt
to register by means of fraud, misrepresentation, or concealment.
                                           7
      Case 5:20-cv-00238-RH-MJF Document 1 Filed 09/08/20 Page 8 of 13




      28.   At no time under the circumstances described herein did Defendants

have a legal claim against Plaintiff which can be enforced in a court of law, or

could result in judgment, garnishment, or seizure of her assets.

      29.   At the time Plaintiff was threatened with legal action, the applicable

statute of limitations on the alleged Citibank debt was, based on Defendants’ own

statements, expired.

                              COUNT I
            VIOLATIONS OF THE FDCPA; 15 U.S.C. §§ 1692e,
                 1692e(2)(A), 1692e(5), and 1692e(10)

      30.   Plaintiff incorporates the foregoing paragraphs as if fully set forth

herein.

      31.   Section 1692e, generally, prohibits a debt collector from using any

false, deceptive, or misleading representations in connection with the collection

of a debt. More specifically, Section 1692e(2)(A) prohibits a debt collector from

falsely representing of “the character, amount, or legal status of any debt.” Valle

v. First Nat. Collection Bureau, Inc., 252 F. Supp. 3d 1332, 1339 (S.D. Fla. 2017).

      32.   Section 1692e(2)(A) prohibits "false representation of . . . the

character, amount, or legal status of any debt." 15 U.S.C. § 1692(e)(2)(A). Hepson

v. Resurgent Capital Services, LP, No. 09-15435. Non-Argument Calendar (11th

Cir. June 17, 2010).



                                        8
      Case 5:20-cv-00238-RH-MJF Document 1 Filed 09/08/20 Page 9 of 13




      33.     Defendants violated 15 U.S.C. § 1692e(2)(A) by falsely stating that

Plaintiff owed a validly due and owing debt in the amount of $498.57.

      34.     Section 1692e(5) prohibits a debt collector from threatening to take

action that cannot legally be taken or that is not intended to be taken. LeBlanc

v. Unifund CCR Partners, 601 F.3d 1185, 1193 (11th Cir. 2010).

      35.     Defendants violated 15 U.S.C. § 1692e(5) by attempting to collect a

consumer debt in the State of Florida without first obtaining and thereafter

maintaining a valid registration. Moreover, Defendant threatened Plaintiff with

legal action if she did not pay the alleged debt—a debt which, by Defendant’s

own admission, was beyond any applicable statute of limitations.

      36.     Section 1692e(10) prohibits “[t]he use of any false representation or

deceptive means to collect or attempt to collect any debt or to obtain information

concerning a consumer.” Starosta v. MBNA America Bank, NA, 244 Fed. Appx.

939 (2007).

      37.     Defendants violated 15 U.S.C. § 1692e(10) by attempting to obtain,

among other things, Plaintiff’s credit card number under the guise of a lawfully

operating consumer collection agency attempting to collect a validly due and

owing debt.

      38.     15 U.S.C. § 1692k(a) provides that a debt collector who fails to

comply with any provision of the FDCPA with respect to any person is liable to


                                         9
     Case 5:20-cv-00238-RH-MJF Document 1 Filed 09/08/20 Page 10 of 13




such person for up to $1,000 in statutory damages, actual damages, the costs of

the action, together with a reasonable attorney’s fee as determined by the court.


      WHEREFORE, Plaintiff requests judgment in her favor, and against

Defendants Yorba and Portello, jointly and severally, for:

            a. Statutory damages in the amount of $1,000 dollars;

            b. Actual damages;

            b. Attorney’s fees, litigation expenses and costs of suit;

            c. Such other or further relief as the Court deems proper.



Dated: September 8, 2020

                                      Respectfully submitted,

                                      s/ Scott D. Owens
                                      Scott D. Owens, Esq.
                                      SCOTT D. OWENS, P.A.
                                      2750 N. 29th Ave., Ste. 209A
                                      Hollywood, FL 33020
                                      Tel: 954-589-0588
                                      Fax: 954-337-0666
                                      scott@scottdowens.com




                                       10
Case 5:20-cv-00238-RH-MJF Document 1 Filed 09/08/20 Page 11 of 13




                      EXHIBIT A
                  Case 5:20-cv-00238-RH-MJF Document 1 Filed 09/08/20 Page 12 of 13
DocuSign Envelope tO: SCSOOOOO-e2E4-4094-8338-F1 889688C606



                                 YORBA CAPITAL MANAGEMENT
             2400 E. Katella Ave. Ste. 800   |   Anaheim, CA 92806 | Tetephone 866-774-0777




             *Personal and Confidential*                                                      August 18,2020

             LISA MCCRARY
             218 BOCA SHORES DR
             PANAMA CrTY FL, 32408

             RE: CITI BANK
             Original Account No: xxxxxxxxxxxxxx
                                  50499480l5;49fi27
             File No: KL0000080934



             Ms. Lisa Mccrary,

                    On August 18,2020. Yorba Capital Management has agreed to the following settlement of
             Four Hundred ninety eight Dollars and 571100 ($498.57) and must be represented in our office no later
             than August 31,2020.


             There is no grace period. Any payment not received in the amount or by the date referenced above will
             render this offer NULL and VOID. Once the funds have cleared your bank, Yorba Capital Management,
             will release you from all claims and liabilities pertaining to the above referenced account. Our trade line
             with all 3 major credit reporting bureaus will be updated as "PAID IN FULL"

             As part of this settlement, both parties agree to waive any and all lawsuits, Judgments. and causes of
             action that have occurred against the other regarding the above listed motion.
              All judgments, liens, writs of executions shall be dismissed and or otherwise withdrawn. ln the event the
             above maker defaults in said agreement, Yorba Capital Management will legally pursue this to the fu1lest
             extent ofthe law to collect the balance in full, plus any additional costs and attorney fees.


             Sincerely,
             Sam Stevens
             Sr. Vice President
             Yorba Capital Management, LLC



             THIS COMIVIUNICATION TS FROM A DEBT COLLECTOR. TIIIS IS AN ATTEMPT TO
             COLLECT A DEBT, AND ANY INFORMATION OBTAINED FROM YOU WILL BE USED
             FOR THAT PURPOSE.
                  Case 5:20-cv-00238-RH-MJF
                                     889688C606 Document 1 Filed 09/08/20 Page 13 of 13
DocuSign Envelope lD: 5C500666-E2E4-4094-8338-F1



                                YORBA CAPITAL MANAGEMENT

             CREDIT CARD AUTIIORIZATION LETTER

             DATE: Aueust 18.2020

                  LISA   MCCRARY
                                              authorize Yorba Capital Management to make the
             following charges to my credit card account for the indicated people and/or services:
                        LISA   MCCRARY
             Name:

             File: I(L0000080934

              Amount to be charged: $ 498.57

             I acknowledge that there may be substantial        penalties and/or no refund of the amount

              Charged should I change andlor cancel.

              Charge to Credit Card account:

              Expiration:             CYY:-
                         -
              Name on credit card:

              Address to which eredit card statement is sent:

              Street:

              City:                                State:   _       Zip code:

              Authorization
              Signature




              []Privacy Notice: This message is intended only for the use of the individual entity to which it is
              addressed and may contain information that is " Privileged", Confidential, or Exempt fiom
              Disclosure under applicable Federal or /state Law. lf the reader of this message is not the
              intended recipient or the employee or agent responsible for delivering the message to the
              intended recipient, you are hereby notified that any dissemination, distribution or copying of this
              communication is strictly prohibited.
